Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 11/2/2020 have been fully considered but they are not persuasive. 
The rejection of claims 16-17, 21-23 and 24 under 35 U.S.C. 112(b) has been withdrawn.
Applicant’s arguments rely on language solely recited in preamble recitations in claim(s) 1. When reading the preamble in the context of the entire claim, the recitation [  is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.


E.g., applicant on page 14-16 argues that Cervelli does not teach the accuracy of the metadata associated with a position of the georeferenced data. 
Cervelli at col. 18 lines 45-59 discloses the map system displays many items of data, objects, features, and/or layers in a single map interface. A user may easily interact with things on the map and gather information by hovering over or selecting features, even though those features may not be labeled. The user may select features, may "drill down" on a particular type of feature (for example, roads), may view features through histograms, may use histograms to determine common characteristics (for example, determine the most common speed limit), and/or may determine correlations among features (for example, see that slower speed limit areas are centered around schools). Further, the map system may be useful in many different situations. For example, the system may be useful to operational planners and/or disaster relief personnel. Also Cervelli in fig. 4B illustrates a geosearch within a selected circle may be referred to as a radius search that can be considered as the position of the georeferenced data.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, and 15-19 are rejected under 35 U.S.C. 102a1 as being anticipated by Cervelli et al., US 8799799 B1, hereinafter Cervelli.
Claim 1. 
Cervelli teaches (see figs. 1-6A) A computer platform for pooling and viewing digital data on a planet or sub-planet scale, the platform listing georeferenced data used for representation of heterogeneous objects originating from various sources, the platform including objects derived from scans and objects derived from at least one computer assisted drawing software package, metadata logged in at least one database being associated with at least some of the georeferenced data, the metadata comprising at least one item of information relating to an accuracy with which a position of the georeferenced data in at least one frame of reference is known, the platform comprising: 
a data storage layer allowing storage of data transmitted by users to the platform (see the bridging paragraph of cols. 14-15 discloses the user may input geographic coordinates, metadata, and/or other types of data to the map system. These actions may result in, for example, the client-side components of the map system storing the inputted data and/or taking an action based on the inputted data), a data management layer allowing control of access to the platform, indexing of data, and the exporting or importing of data (see fig. 5G i.e. the list of banks as the indexing of data and see col. 11 lines 26-29); a macrofunctions layer of macrofunctions supplied to the users;and an interface layer for interfacing with the users, (See FIGS. 5A-5D illustrate sample user interfaces of the map system in which a heatmap is displayed. In FIG. 5A, the user has selected the heatmap button 110 so as to create a heatmap 504 based on the objects selected in FIG. 4D. A heatmap information window 502 is displayed in which the user may specify various parameters related to the generation of heatmap. For example, referring now to FIG. 5B, the user may adjust a radius (506) of the circular heatmap related to each selected object, an opacity (508) of the heatmap, a scale of the heatmap, and an auto scale setting. In FIG. 5B, the user has decreased the opacity of the generated heatmap and zoomed in on the map interface so as to more clearly view various objects and the underlying map tiles. Also see col. 21 lines 27-36), wherein the platform receives data from sensors or meteorological, thermal, satellite, traffic and/or seismic activity data and allows at least one user to access and/or download the data, Cervelli at col. 25 lines 49-60 discloses that communication interface 818 may be an integrated services digital network (ISDN) card, cable modem, satellite modem, or a modem to provide a data communication connection to a corresponding type of telephone line.

Claim 2. 
Cervelli teaches the platform according to claim 1, at least some of the data logged in the database relating to subsoil and/or to objects incorporated in the ground. See figs. 1-5H illustrate map data are corresponded to data captured/measured e.g., the generation of heatmap.

Claim 3. 
Cervelli teaches the platform according to claim 1, wherein the data logged in the database further comprises panoramic images, orthophotographs, images of elevation type, and/or data in a form of point clouds. (See col. 8 lines 36-43 discloses the user may select one or more of the base layers which may be used during composition of the map tiles. For example, selection of the overhead imagery base layer will produce map tiles in which the underlying map tile imagery is made up of recent aerial imagery. Similarly, selection of the topographic base layer will produce map tiles in which the underlying map tile imagery includes topographic map imagery).

Claim 4. 
Cervelli teaches the platform according to claim 1, wherein the scan objects are modeled using lasergrametry, photogrametry or interferometry techniques. (See col. 19 lines 21-65).

Claim 5. 
Cervelli teaches the platform according to claim 1, wherein the digital data includes geological data of subsoil having a geolocation accuracy, in a frame of reference, of better than 1 m and/or the platform is designed to allow the digital data to be logged on the platform. (See col. 11 lines 44-61 discloses the user may select a building feature, resulting in a display of information associated with that building feature such as the building size, the building name, and/or the building address or location, among others. Metadata associated with features/objects may include any information relevant to that feature/object).

Claim 6. 
Cervelli teaches the platform according to claim 1, wherein the platform is designed to offer all or some of functionalities including: allowing a plurality of users to connect remotely thereto via terminals and to allow access to certain data to be reserved for a predefined user group or, make the data available to all users, allowing a user to select an object in order to access and/or download geolocated data relating thereto, the geolocated data being delivered by the platform together with information relating to an accuracy with which the position of the see col. 17 lines 37-43 discloses the map system may display more than 50 million selectable features to a user simultaneously. In an embodiment, the map system may support tens or hundreds of concurrent users accessing the same map and object data. See col. 18 lines 21-31 discloses different formatting available on the internet. At col. 26 lines 31-41 discloses the data may be accessible by a web-based viewer. At col. 25 lines 29-44 discloses uploading data. At the bridging paragraph of cols. 22-23 discloses using a statistical analysis).

Claim 7. 
Cervelli teaches the platform according to claim 6, wherein the geolocated data logged therein comprising data connected with design, construction and/or operation of a building or of an infrastructure on surface or underground. (See figs. 1-5H).

Claim 15. 
Cervelli teaches a method for logging data relating to a site or work, comprising performing at least one geolocated optical acquisition of the site or of the work (see col. 25 lines 45-60 discloses communication interface 818 sends and receives electrical, electromagnetic or optical signals that carry digital data streams representing various types of information); and uploading this acquisition, together with information georeferencing the acquisition in a frame of reference, into the computer platform (See col. 25 lines 29-44 discloses the remote computer can load the instructions and/or modules into its dynamic memory and send the instructions over a telephone line using a modem). for pooling and viewing digital data on a planet or sub-planet scale, the platform listing georeferenced data used for representation of heterogeneous objects originating from various sources (see col. 7 lines 39-62 discloses vector layers are composed of data objects/features. The various data objects and/or features associated with a particular vector layer may be displayed to the user when that particular vector layer is activated. For example, a transportation vector layer may include road, railroad, and bike path objects and/or features that may be displayed to the user when the transportation layer is selected, which are considered as the heterogeneous objects), the platform including objects derived from scans and objects derived from at least one computer assisted drawing software package (see figs. 8A-8D), metadata logged in at least one database being associated with at least some of the georeferenced data (see col. 9 lines 4-16), the metadata comprising at least one item of information relating to an accuracy with which a position of the georeferenced data in at least one frame of reference is known ( see col. 12 lines 38-56 discloses the user of the map system may perform a search by clicking and/or touching a search button. The map system may then perform a search of an object database for any objects matching the criteria specified in the geosearch. For example, in the example of FIG. 4B the map system will search for any objects with associated location information that falls within the selection circle 408. Objects searched by the map system may include objects other than those shown on the map interface), the platform including a data storage laver allowing storage of data transmitted by users to the platform (see col. 6 lines 1-11 discloses the first relates to the arrangement of vector layers consisting of map and object data as used by the interactive data object map system (as described below with reference to FIGS. 2A-2B). The second relates to the storage and arrangement of data objects in one or more databases (as described below with reference to FIGS. 8A-8C). For example, the stored data may comprise definitions for object types and property types for data in a database, and how objects and properties may be related ),  a data management laver allowing control of access to the platform, indexing of data (see col. 1 lines 52-57 discloses the interactive data object map system may automatically generate feature/object lists and/or histograms based on selections made by the user), and the exporting or importing of data, a macrofunctions laver of macrofunctions supplied to the users (see the bridging paragraph of cols. 1-2 discloses display an interactive map on an electronic display of the computer system; include on the interactive map one or more features or objects, wherein the features or objects are selectable by a user of the computer system, and wherein the features or objects are accessed from the electronic data structure; receive a first input from the user selecting one or more of the included features or objects), and an interface laver for interfacing with the users, wherein the platform receives data from sensors or meteorological, thermal, satellite, traffic and/or seismic activity data and allows at least one user to access and/or download the data.(see col. 2 lines 26-27 discloses the features or objects may be selectable by a user using a mouse and/or a touch interface, and at col. 25 lines 45-60 discloses computer system 800 also includes a communication interface 818 coupled to bus 802. Communication interface 818 provides a two-way data communication coupling to a network link 820 that is connected to a local network 822. For example, communication interface 818 may be an integrated services digital network (ISDN) card, cable modem, satellite modem, or a modem to provide a data communication connection to a corresponding type of telephone line. As another example, communication interface 818 may be a local area network (LAN) card to provide a data communication connection to a compatible LAN (or WAN component to communicated with a WAN). Wireless links may also be implemented. In any such implementation, communication interface 818 sends and receives electrical, electromagnetic or optical signals that carry digital data streams representing various types of information).

Claim 16. 
See col. 11 lines 44-61 discloses the user may select a building feature, resulting in a display of information associated with that building feature such as the building size, the building name, and/or the building address or location, among others. Metadata associated with features/objects may include any information relevant to that feature/object).

Claim 17.
 	Cervelli teaches the method for logging data according to claim 15, further comprising a processing of the acquisition by an object recognition tool available on the computer platform with data relating to the site or to the work being augmented with metadata derived from the processing. See col. 3 lines 22-47 discloses a computer system is disclosed comprising: an electronic data structure configured to store a plurality of features or objects, wherein each of the features or objects is associated with metadata; a computer readable medium storing software modules including computer executable instructions; one or more hardware processors in communication with the electronic data structure and the computer readable medium, and configured to execute a user interface module of the software modules in order to: display an interactive map on a display of the computer system, the interactive map comprising a plurality of map tiles accessed from the electronic data structure, the map tiles each comprising an image composed of one or more vector layers; include on the interactive map a plurality of features or objects accessed from the electronic data structure, the features or objects being selectable by a user, each of the features or objects including associated metadata; receive an input from a user including at least one of a zoom action, a pan action, a feature or object selection, a layer selection, a geosearch, a heatmap, and a keyword search; and in response to the input from the user: request, from a server, updated map tiles, the updated map tiles being updated according to the input from the user; receive the updated map tiles from the server; and update the interactive map with the updated map tiles.

Claim 18. 
Cervelli teaches a method for determining at least one model predicting the occurrence of an event, comprising a statistical and/or artificial-intelligence treatment of data logged on a platform in order to find a connection between certain input factors and the event and to generate said predictive model, (see col. 19 lines 21-62 teaches object centric data model. And col. 17 lines 37-43 discloses the map system may display more than 50 million selectable features to a user simultaneously. In an embodiment, the map system may support tens or hundreds of concurrent users accessing the same map and object data. See col. 18 lines 21-31 discloses different formatting available on the internet. At col. 26 lines 31-41 discloses the data may be accessible by a web-based viewer. At col. 25 lines 29-44 discloses uploading data. At the bridging paragraph of cols. 22-23 discloses using a statistical analysis). 
See rejection of claim 15 for the following features: wherein the platform is a computer platform for pooling and viewing digital data on a planet or sub-planet scale, the platform listing georeferenced data used for representation of heterogeneous objects originating from various sources, the platform including objects derived from scans and objects derived from at least one computer assisted drawing software package, metadata logged in at least one database being associated with at least some of the georeferenced data, the metadata comprising at least one item of information relating to an accuracy with which a position of the georeferenced data in at least one frame of reference is known, the platform including a data storage layer allowing storage of data transmitted by users to the platform, a data management layer allowing control of access to the platform, indexing of data, and the exporting or importing of data, a macrofunctions layer of macrofunctions supplied to the users, and an interface layer for interfacing with the users, wherein the platform receives data from sensors or meteorological, thermal, satellite, traffic and/or seismic activity data and allows at least one user to access and/or download the data.

Claim 19. 
Cervelli teaches a site monitoring method comprising equipping a zone with at least one site monitoring geolocated instrument (see col. 25 lines 45-60 discloses communication interface 818 sends and receives electrical, electromagnetic or optical signals that carry digital data streams representing various types of information) and in downloading into the computer platform according to claim 1, data derived from the instrument. (See col. 25 lines 29-44 discloses the remote computer can load the instructions and/or modules into its dynamic memory and send the instructions over a telephone line using a modem).

Claim 20. 
Cervelli teaches a method for performing an intervention, comprising: connecting to the platform according to claim 1, and downloading geolocated data relating to a place and/or work involved in the intervention; and performing the intervention on the basis of the data, and publishing an intervention dossier regarding the site work online on the platform. (See col. 25 lines 29-44 discloses the remote computer can load the instructions and/or modules into its dynamic memory and send the instructions over a telephone line using a modem).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Cervelli, and further in view of “VR Modeler: From Image Sequences to 3D Models” Mario Sormann et al., 2004 ACM, hereinafter Sormann.
Claim 8. 
Cervelli does not specify the platform according to claim 1, wherein the platform further comprises a processor running an application for analyzing correlation between at least two 3D models relating to one same object and according to correlations detected generating a new 3D model by using data fusion to merge two models analyzed, and/or running an application to automatically convert a format in which a file has been downloaded into a predefined format and display, on one same map, information originating from different files (see col. 17 lines 37-43 discloses the map system may display more than 50 million selectable features to a user simultaneously. In an embodiment, the map system may support tens or hundreds of concurrent users accessing the same map and object data. See col. 18 lines 21-31 discloses different formatting available on the internet. At col. 26 lines 31-41 discloses the data may be accessible by a web-based viewer. At col. 25 lines 29-44 discloses uploading data. At the bridging paragraph of cols. 22-23 discloses using a statistical analysis), at least one of which has undergone. 
However, Sormann teaches on page 150 sections 3.1-3.2 disclose three types of model representations: marker points, marker lines and 3D point clouds.
Thus it would have been obvious to one of ordinary skill in the art to combine the teachings of Sormann into Cervelli in order to obtain coarse as well as high resolution models from architectural scenes/objects also the modeling system on different types of datasets.

Claim 10. 
Cervelli teaches the platform according to claim 1, wherein the data storage layer comprises: a data lake, a relational database comprising all structured information of the platform, and metadata allowing access to information stored in the data layer and allowing management of rights of access to facts, a database for storing unstructured data, a storage space to receive files associated with the facts, and a document management space providing users with an information sharing and exchanging space. See col. 6 lines 12-65 discloses database: A broad term for any data structure for storing and/or organizing data, including, but not limited to, relational databases (Oracle database, mySQL database, etc.), spreadsheets, XML files, and text file, among others.

Claim 11. 
Cervelli teaches the platform according to claim 1, wherein the data management layer is accessible to the macrofunctions layer through an API and/or being configured to offer all or some of functionalities: a multicriteria access service for searching on and providing read-access col. 6 lines16-43 discloses the terms "feature," "data object," and "object" may be used interchangeably to refer to items displayed on the map interface of the interactive data object map system, and/or otherwise accessible to the user through the interactive data object map system), a service controlling access to the facts making possible to guarantee the security of the data, a service for extracting and exporting facts to various formats, an access accounting service to measure a level of usage of APIs and various types of data (see col. 18 lines 32-59 discloses roads shown in the map interface are labeled with their names, and buildings are rendered in faux-3D to indicate the building heights. In an embodiment, Blue Force Tracking may be integrated into the map system as a layer with the characteristics of both a static vector layer and a dynamic selection layer. A Blue Force layer may enable the use of the map system for live operational analysis. In an embodiment, the map system may quickly render detailed chloropleths or heatmaps with minimal data transfer. For example, the system may render a chloropleth with a property value on the individual shapes of the properties themselves, rather than aggregating this information on a county or zip code level), an import service that also includes block or individual updating (see col. 17 lines 52-63), making it possible to augment, translate the format, filter, hierarchize, validate and clean the data during import, and a data transformation service configured to harmonize the indexing of the data to correlate data that meets certain criteria in order to clean and/or augment certain external data. See fig. 4B col. 12 lines 5-37.

Claim 12. 
Cervelli teaches the platform according to claim 1, the macrofunctions layer being designed to perform all or some of functions including: creating and managing a user account on See col. 8 lines 54-56 discloses the user of the map system may create and save map layers. These saved map layers may be listed as user layers in the layers window 202.

Claim 13. 
Cervelli teaches the platform according to claim 12, wherein the browser is designed to: allow viewing of a map with a 2D, 2.5D or 3D rendition according to a level of zoom, the browser being designed to allow display of a catalog of available map backgrounds and selection of one or more map backgrounds, and to display at least some of information of the selected map backgrounds in overlay and make it possible to change an order in which the map backgrounds are overlaid within the map displayed and/or implement action or information markers on the map, allow a selection frame deployed over the map to be displayed and/or being designed to calculate distance between two points, projected distance, area of a selected zone, projected area, with a possibility to select color and/or transparency of the selected zone and how the selected zone appears according to the level of zoom, allow creation of a bar graph and longitudinal sections representing a stratigram of subsoil, allow an attribute to be assigned to an object featured on the map and this attribute displayed in a predefined format, allow a group of objects to be created and shown as such on the map, allow parameters connected with the objects appearing on the map to be displayed automatically, allow a search by coordinates in a frame of reference, offer tools for measuring a distance on the map, a surface area, for editing an altimetric profile, for calculating an isochron (see col. 7 lines 6-9 discloses a connection between two data objects, based on, for example, a relationship, an event, and/or matching properties. Links may be directional, such as one representing a payment from person A to B, or bidirectional), for measuring an azimuth and/or for simulating lighting of a site according to a time of day, and/or allow a search profile to be defined and memorized, making it possible for predefined search fields associated with a user identifier to be displayed automatically. See col. 10 lines 43-60 discloses FIGS. 3D-3G illustrate additional example user interfaces of the map system in which objects are selected from a histogram and correspondingly highlighted in the map interface, according to embodiments of the present disclosure. In FIGS. 3D-3F, in the selection window, the user is viewing a histogram of all selected roads organized in a histogram according to the road speed limit. In FIG. 3D, the user has selected (at 318) roads with speed limits of 55 and 65. The corresponding road features are highlighted in the map interface at, for example 320. In FIG. 3E, the user has selected (at 322) roads with speed limits of 35, 45, 40, 55, and 65. The corresponding road features are highlighted in the map interface at, for example 324. In FIG. 3F, the user has selected (at 326) roads with speed limits of 25. The corresponding road features are highlighted in the map interface at, for example 328. In FIG. 3G, the user may "drill down" into the histogram by, for example, right clicking on an item and selecting "Remove other objects in histogram" (330).

Claim 14. 
Cervelli teaches the platform according to claim 1, the interface layer comprising at least one of: an interface of web type, an interface of mobile app type, an interface of API gateway type, a blockchain interface. See col. 2 lines 41-49 discloses the one or more hardware processors may be further configured to execute the user interface module in order to: receive a second input from the user selecting a second one or more features or objects from the one or more histograms; and in response to the second input, update the interactive map to display the second one or more features or objects on the display; and highlight the second one or more features or objects on the interactive map.

Claims 9, 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Cervelli, and further in view of Tucker et al. US 2017/0161302 A1, hereinafter Tucker.
Claim 21. 
Cervelli does not teach the method for performing the intervention according to claim 20, wherein the intervention comprises the digging of an excavation and/or the sinking of a bore hole. 
However, Tucker teaches the intervention comprising the digging of an excavation and/or the sinking of a bore hole, see [0020] the PI SW Components and the GIS/GPS technologies are integrated to develop or provide the field software applications that are utilized under a process control by the Processes 15. The system of the present invention, utilizing field software applications (executed by a mobile device) under process control, generates or produces the information products 16 that are utilized at different life cycle steps by a user to provide, in various forms, and optionally, on a subscription basis information products. The information products include notification to the utility companies with utilities in the project area of the planned construction, which are managed and distributed by an electronic management and distribution system. [0023] Identifying the location and area of the project may be accomplished in various ways including latitude and longitude, or GPS data. For example, a user can identify a project area by circling the project area on a map or making a tile on a map (e.g., a GoogleTM Earth, Microsoft Virtual Earth, etc.) using a pointing device, such as a mouse, electronic stylus or touch screen, identifying the street address of the construction area, identifying an intersection, a land mark, a postal zip code, or the like. A map tile is an imagery of the earth taken from above and associated with geographic coordinates. Imagery is often captured from satellites or aircraft and associated with latitude and longitude values. A map tile accuracy is the margin of error of a map tile associated geographic coordinates corresponding to the true geographic coordinates.
	Thus, it would have been obvious to one of ordinary skill in the art to combine the teachings of Tucker into Cervelli in order to compare the latitude buffer zone for the buried utility asset and the excavation depth; identifying a party responsible for the buried utility asset; and automatically transmitting an electronic notification to the party responsible for the buried utility asset.

Claim 22. 
Tucker teaches the method according to claim 20, wherein the intervention is carried out according to the accuracy with which the position of the geolocated data in a frame of reference is known, as supplied by the platform. See [0017] discloses precision GPS refers to a GPS system that provides position information, such as latitude, longitude and possibly, elevation data, with accuracies within centimeter ranges. The stored utility location information may be recalled anywhere, anytime using a computer network, such as the Internet and an electronic device such as a portable smart phone or similar devices.

Claim 23. 
Tucker teaches the method for constructing a works comprising: downloading and/or viewing geolocated data relating to the surroundings of the work from the platform according to [0062] discloses the capability of storing photos, documents, videos and other multi-media content in association with a project and/or GIS data. In some embodiments, any file that a user saves, for example, to a drop box, will be automatically saved to all computers, phones and the (cloud) website of the user. This feature of the present invention makes it much easier to share GIS and utility asset information with others, as a locator, engineer, regulatory agency, and the like.

Claim 24. 
Tucker teaches the method for constructing the works according to claim 23, wherein design data pertaining to the work, data relating to site progress, data relating to the condition of the ground or of the subsoil, data relating to the work as constructed and/or data relating to the maintenance or operation thereof are logged in the platform. [0028] Another software application provides the field utility workers with the visualization, situation awareness and precise location data required to enable better decisions to be made and complete field tasks with greater efficiency. The real-time functionality provided by the software allows workers to view all the available data relative to their location including above or below ground assets, as-built information, photos and any documents related to a point, line or bounded area. In some embodiments, the software is configured to use precise GPS-centric data and a precision integration processes to provide a view of the location of field workers relative to the location of buried and surface assets from a browser or other viewing applications. [0062]discloses the capability of storing photos, documents, videos and other multi-media content in association with a project and/or GIS data. In some embodiments, any file that a user saves, for example, to a drop box, will be automatically saved to all computers, phones and the (cloud) website of the user. This feature of the present invention makes it much easier to share GIS and utility asset information with others, as a locator, engineer, regulatory agency, and the like.

Claim 9. 
Cervelli teaches the platform according to claim 1, wherein the geolocated data comprises data corresponding to respective sites, works or items of equipment more than 100 km distant. See figs. 1-5H. Fig. 3A illustrates large area of location with the geolocated data. Tucker teaches at [0017] the invention stores data about the utility assets, for example, in a precision integration (PI) grid that includes (above or below ground) utility location data combined with a GIS Landbase that includes satellite and/or other imagery and mapping information. Here, precision GPS refers to a GPS system that provides position information, such as latitude, longitude and possibly, elevation data, with accuracies within centimeter ranges. The stored utility location information may be recalled anywhere, anytime using a computer network, such as the Internet and an electronic device such as a portable smart phone or similar devices.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAVID AMINI whose telephone number is (571)272-7654.  The examiner can normally be reached on 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 

/JAVID A AMINI/P.E., D.Sc., Art Unit 2613